IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38660

STATE OF IDAHO,                                  )      2011 Unpublished Opinion No. 708
                                                 )
       Plaintiff-Respondent,                     )      Filed: November 18, 2011
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
TIM MOSER,                                       )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John P. Luster, District Judge.

       Judgment of conviction and unified sentence of eight years, with a minimum
       period of confinement of four years, for aggravated battery, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Tim Moser pled guilty to aggravated battery.       Idaho Code §§ 18-903, 18-907.       The
district court sentenced Moser to a unified term of eight years, with a minimum period of
confinement of four years. Moser appeals asserting that the district court abused its discretion by
imposing an excessive sentence.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Moser’s judgment of conviction and sentence are affirmed.




                                                   2